Motion for stay denied. On court’s own motion, the appeal from so much of the order of the Surrogate’s Court of Queens county, entered in the office of the clerk .of said court on the 6th day of April, 1939, as sets the matter down for trial on April 10, 1939, without requiring Morris D. Kopple and Mary A. George to deposit the moneys or file the undertakings in said court, is dismissed. Such an order is not appealable. Motion to resettle order denied. Respondent Kopple, before he may move the matter for hearing, shall deposit the money or furnish the bond in accordance with the order heretofore made by this court. [See ante, p. 270.] Present — Lazansky, P. J., Hagarty, Carswell, Adel .and Close, JJ.